FIRST AMENDMENT TO THE

IBC SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

This First Amendment to the IBC Supplemental Executive Retirement Plan (the
“SERP”) is made at Kansas City, Missouri as of this 3rd day of February, 2004,
by Interstate Bakeries Corporation (the “Company”) as follows:

 

WHEREAS, Section 6.2 of the SERP grants the Compensation Committee of the
Company’s Board of Directors (the “Committee”) the authority to amend, modify or
terminate the SERP at any time; and

 

WHEREAS, the Committee has determined that it is necessary to amend the SERP as
set forth below.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1. The last 2 sentences of Subsection (t) of Section 2.1 are deleted in their
entirety and replaced with the following:

 

“Further, in the event that after the Effective Date the Compensation Committee
removes an Employee, salary grade or position from Schedule A, or the Employee
is removed from any salary grade or position on Schedule A, then unless
otherwise provided on Schedule A, the Years of Credited Service and Final
Average Earnings shall only be recognized for purposes of this IBC SERP through
the date of removal. If the Employee whose name is removed from Schedule A or
who is removed from a salary grade or position on Schedule A, or whose salary
grade or position is removed from Schedule A, is subsequently placed in a salary
grade or position on Schedule A or whose name or then current salary grade or
position is added or restored to Schedule A, that Employee’s Years of Credited
Service and Final Average Earnings shall be recognized for purposes of this IBC
SERP as if the Employee or the Employee’s salary grade or position had never
been removed from Schedule A, or the Employee had never been removed from a
salary grade or position on Schedule A.”

 

2. Subsection (a) of Section 3.1 is amended by adding the words “, by salary
grade” after the word “name”.

 

3. The last sentence of Section 3.1 is deleted in its entirety and replaced with
the following:

 

“Further, in the event that an Employee’s name, salary grade or position is
removed from Schedule A or the Employee is removed from a salary grade or
position on Schedule A, such Employee, if he or she satisfies the requirements
of (b) and (c) above, shall become a Participant and shall be credited with
Years of Credited Service and Final Average Earnings to the extent provided in
the second to last sentence of Section 2.1(t).”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment is executed as of the date and year
first written above.

 

INTERSTATE BAKERIES CORPORATION

        By:

 

            /s/ James R. Elsesser

--------------------------------------------------------------------------------

   

Chairman and Chief Executive Officer

 

 

2